 

Exhibit 10.3

 

  Option No.:  

 

SB ONE BANCORP

2019 EQUITY INCENTIVE PLAN

Incentive Stock OPTION AGREEMENT
COVER SHEET

 

SB One Bancorp, a New Jersey corporation (the “Company”), hereby grants an
option (the “Option”) to purchase shares of its common stock, no par value per
value (the “Stock”), to the Grantee named below, subject to the vesting and
other conditions set forth below. Additional terms and conditions of the grant
are set forth in this cover sheet and in the attached Incentive Stock Option
Agreement (collectively, the “Agreement”) and in the Company’s 2019 Equity
Incentive Plan (as amended from time to time, the “Plan”).

 

Grantee’s Name:     Grant Date:     Number of Shares of Stock Covered by the
Option:     Option Price per Share of Stock:1   $ Vesting Start Date:    
Vesting Schedule:    

 

By your signature below, you agree to all of the terms and conditions described
in the Agreement and in the Plan. You acknowledge that you have carefully
reviewed the Plan and agree that the Plan will control in the event any
provision of this Agreement should appear to be inconsistent with the Plan.

 

Grantee:     Date:       (Signature)                     Company:     Date:    
  (Signature)                     Name:           Title:          

 

Attachment 

 

This is not a share certificate or a negotiable instrument.

 



 



1Note to Draft: Must be At least 100% of the Fair Market Value of a share of
Stock on the Grant Date or 110% of the Fair Market Value on the Grant Date if
the Grantee is a Ten Percent Shareholder

 

  

 

 

SB ONE BANCORP

2019 EQUITY INCENTIVE PLAN

Incentive Stock OPTION AGREEMENT

 

Incentive Stock Option

 

This Agreement evidences an award of an Option exercisable for that number of
shares of Stock set forth on the cover sheet of this Agreement and subject to
the vesting and other conditions set forth in this Agreement and in the Plan.

 

This Option is intended to be an “incentive stock option” under Section 422 of
the Code and will be interpreted accordingly. If you cease to be an employee of
the Company, its parent, or a subsidiary (an “Employee”) but continue to provide
Service, this Option will be deemed a Nonqualified Stock Option as of the date
three (3) months and one day after you cease to be an Employee. In addition, to
the extent that all or part of this Option exceeds the “$100,000 per year
limitation” rule of Section 422(d) of the Code, this Option or the lesser excess
part will be deemed to be a Nonqualified Stock Option.

      Vesting  

This Option is exercisable only before it expires and then only with respect to
the vested portion of the Option.

 

The Option will vest in accordance with the vesting schedule shown on the cover
sheet, so long as you continue in Service on each applicable vesting date set
forth on the cover sheet. Fractional shares shall be rounded to the nearest
whole share but, if applicable, shall be rounded up or down on the last
applicable vesting date so that you are eligible to vest in the total number of
shares of Stock covered by the Option; provided, you may not vest in more than
the number of shares of Stock covered by the Option, as set forth on the cover
sheet of this Agreement.

 

Except as provided under “Death” or “Disability” below, no additional shares of
Stock will vest after your Service has terminated for any reason.

      Term  

Notwithstanding anything in this Agreement to the contrary, your Option will
expire in any event at the close of business at Company headquarters on the day
before the tenth (10th) anniversary (or, if you are a Ten Percent Shareholder,
on the day before the fifth (5th) anniversary) of the Grant Date, as shown on
the cover sheet.

 

Your Option will expire earlier if your Service terminates, as described herein.

      Regular Termination   If your Service terminates for any reason other than
death, Disability, or Cause, then your Option will expire at the close of
business at Company headquarters on the thirtieth (30th) day after your
termination of Service.       Termination for Cause   If your Service is
terminated for Cause, you will immediately forfeit all rights to your Option
(whether vested or unvested), and the Option will immediately expire.  You will
be prohibited from exercising the Option from and after the time of such
termination of Service.         Death   If your Service terminates because of
your death, then your Option will become fully vested as of your date of death
and will expire at the close of business at Company headquarters on the date
twelve (12) months after your date of death.  During that twelve (12)-month
period, your estate or heirs may exercise your Option.      

2

 

 

Disability   If your Service terminates because of your Disability, then your
Option will become fully vested as of the date of your termination of Service
and will expire at the close of business at Company headquarters on the date six
(6) months after the date of your termination of Service.       Leaves of
Absence  

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company or an
Affiliate in writing, if the terms of the leave provide for continued Service
crediting or when continued Service crediting is required by applicable law.
However, your Service will be treated as terminating ninety (90) days after you
went on employee leave, unless your right to return to active work is guaranteed
by law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.

The Company determines, in its sole discretion, which leaves count for this
purpose and when your Service terminates for all purposes under the Plan.

      Forfeiture of Unvested Option   Unless the termination of your Service
triggers accelerated vesting or other treatment of your Option pursuant to the
terms of this Agreement, the Plan, or any other written agreement between the
Company or Affiliate and you, you will automatically forfeit to the Company
those portions of the Option that have not yet vested in the event your Service
terminates for any reason.       Notice of Exercise  

The Option may be exercised, in whole or in part, to purchase a whole number of
vested shares of Stock of not less than one hundred (100) shares, unless the
number of vested shares of Stock purchased is the total number available for
purchase under the Option, by following the procedures set forth in the Plan and
in this Agreement.

 

When you wish to exercise this Option, you must exercise in a manner required or
permitted by the Company.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

      Form of Payment  

When you exercise your Option, you must include payment of the Option Price
indicated on the cover sheet for the shares of Stock you are purchasing. Payment
may be made in one (or a combination) of the following forms:

 

·     Cash, your personal check, a cashier’s check, a money order, or another
cash equivalent acceptable to the Company.

·     Shares of Stock that are owned by you and that are surrendered to the
Company. The Fair Market Value of the shares of Stock as of the effective date
of the Option exercise will be applied to the Option Price.

·     By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
shares of Stock and to deliver all or part of the sale proceeds to the Company
in payment of the aggregate Option Price and any withholding taxes (if approved
in advance by the Committee or the Board if you are either an executive officer
or a director of the Company).



 

3

 

 

Evidence of Issuance   The issuance of the shares of Stock upon exercise of this
Option will be evidenced in such a manner as the Company, in its discretion,
will deem appropriate, including, without limitation, book-entry or direct
registration (including transaction advices) or the issuance of one or more
share certificates.       Withholding Taxes   You agree as a condition of this
grant that you will make acceptable arrangements to pay any withholding or other
taxes that may be due as a result of the Option exercise or sale of shares of
Stock acquired under this Option.  In the event that the Company or any
Affiliate determines that any federal, state, local, or foreign tax or
withholding payment is required relating to the exercise of this Option or sale
of shares of Stock arising from this Option, the Company or any Affiliate will
have the right to require such payments from you or withhold such amounts from
other payments due to you from the Company or any Affiliate (including
withholding the delivery of vested shares of Stock otherwise deliverable upon
exercise of this Option).       Transfer of Option   During your lifetime, only
you (or, in the event of your legal incapacity or incompetency, your guardian or
legal representative) may exercise the Option. The Option may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise encumbered, whether
by operation of law or otherwise, nor may the Option be made subject to
execution, attachment, or similar process.  If you attempt to do any of these
things, this Option will immediately become forfeited.       Retention Rights  
This Agreement and the grant evidenced by this Agreement do not give you the
right to be retained or employed by the Company or any Affiliate in any
capacity.  Unless otherwise specified in an employment or other written
agreement between the Company or any Affiliate and you, the Company and any
Affiliate reserve the right to terminate your Service at any time and for any
reason.       Stockholder Rights  

You, or your estate or heirs, have no rights as a stockholder of the Company
until the shares of Stock have been issued upon exercise of your Option and
either a certificate evidencing your shares of Stock have been issued or an
appropriate entry has been made on the Company’s books. No adjustments are made
for dividends, distributions, or other rights if the applicable record date
occurs before your certificate is issued (or an appropriate book entry is made),
except as described in the Plan.

 

Your Option will be subject to the terms of any applicable agreement of merger,
liquidation, or reorganization in the event the Company is subject to such
corporate activity.

      Forfeiture of Rights   If you should take actions in violation or breach
of or in conflict with (i) an employment agreement, (ii) a non-competition
agreement, (iii) an agreement prohibiting solicitation of Employees or clients
of the Company or an Affiliate, (iv) a confidentiality obligation with respect
to the Company or an Affiliate, or (v) a Company policy or procedure, the
Company has the right to cause an immediate forfeiture of the gain, if any, you
have realized under this Agreement and your rights to this Option, and the
Option will immediately expire.

 

4

 

 

Clawback  

This Option is subject to mandatory repayment by you to the Company to the
extent you are or in the future become subject to (i) any Company “clawback” or
recoupment policy or (ii) any law, rule, or regulation that requires the
repayment by you to the Company of compensation paid by the Company to you in
the event that you fail to comply with, or violate, the terms or requirements of
such policy or law, rule, or regulation.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct, or were grossly negligent in failing
to prevent the misconduct, you will reimburse the Company the amount of any
payment in settlement of this Option earned or accrued during the twelve
(12)-month period following the first public issuance or filing with the
Securities and Exchange Commission (whichever first occurred) of the financial
document that contained such material noncompliance.

      Applicable Law   This Agreement will be interpreted and enforced under the
laws of the State of New Jersey, other than any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.       The Plan  

The text of the Plan is incorporated into the Agreement by reference.

 

Certain capitalized terms used in the Agreement are defined in the Plan and have
the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments, or
negotiations concerning this grant are superseded; except that any written
employment, consulting, confidentiality, non-solicitation, and/or severance
agreement between you and the Company or any Affiliate will supersede this
Agreement with respect to its subject matter.

      Data Privacy  

To administer the Plan, the Company may process personal data about you. Such
data includes, but is not limited to, information provided in this Agreement and
any changes thereto, other appropriate personal and financial data about you,
such as your contact information and payroll information, and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

      Consent to Electronic Delivery   The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form.  By accepting this
grant, you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format.  If at any time you
would prefer to receive paper copies of these documents, as you are entitled to,
the Company would be pleased to provide copies.  Please contact the Company’s
Human Resources Department to request paper copies of these documents.

 

5

 

 

Code Section 409A and 422   The Option is intended to be exempt from, or to
comply with, Code Section 409A to the extent subject thereto, and, accordingly,
to the maximum extent permitted, this Agreement will be interpreted and
administered to be in compliance with Code Section 409A.  Notwithstanding
anything to the contrary in the Plan or this Agreement, neither the Company, its
Affiliates, the Board, nor the Committee will have any obligation to take any
action to prevent the assessment of any excise tax or penalty on you under Code
Section 409A, and neither the Company, an Affiliate, the Board, the Committee,
nor any person acting on behalf of the Company, an Affiliate, the Board, or the
Committee will be liable to you or to your estate or beneficiary by reason of
any acceleration of income or any additional tax (including any interest and
penalties), asserted by reason of the failure of the grant to satisfy the
requirements of Code Section 422 or Code Section 409A or otherwise asserted with
respect to the grant.

 

By signing the Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

6



